Citation Nr: 0317488	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-08 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from February to August 
1960 and from October 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas, which denied the above claim.

The veteran was scheduled to attend a personal hearing at the 
RO in February 2002, but he did not appear as scheduled.


FINDINGS OF FACT

1.  The impairment resulting from the veteran's service-
connected low back disorder is not such that he requires the 
care or assistance of another on a regular basis.

2.  The veteran does not have a single service-connected 
disability rated at 100 percent.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or being housebound due 
to a service-connected disability have not been met.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.350, 3.351, 3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the November 1999 rating 
decision; July 2000 Statement of the Case (SOC); and July 
2001 Supplemental Statement of the Case (SSOC).  He was 
specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
in the SSOC dated in July 2001.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available VA medical 
treatment records as set forth below.  There is no indication 
of relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations for housebound 
status or permanent help for regular aid and attendance in 
November 1999 and September 2000.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Special Monthly Compensation Based On
The Need For Regular Aid And Attendance Or Being Housebound

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2002).  The following factors 
will be accorded consideration in determining the need for 
regular aid and attendance:  inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a) (2002).  A finding that the veteran is 
"bedridden" will provide a proper basis for the 
determination.  Id.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  Id.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  Id.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.  Determinations that a veteran is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  Id.  They must be 
based on the actual requirement of personal assistance from 
others.  Id.

Here, the veteran is service connected for degenerative disc 
disease of the lumbosacral spine with chronic low back strain 
which is evaluated as 40 percent disabling.  The question is 
whether his service-connected disability renders him so 
helpless as to be in need of the regular aid and attendance 
of another person, as opposed to any nonservice-connected 
conditions.

VA hospital and outpatient treatment records dated from 
August 1997 to June 1999 show that he was treated primarily 
for chronic obstructive pulmonary disease and coronary artery 
disease.

A VA Examination For Housebound Status Or Permanent Need For 
Regular Aid And Attendance report dated in October 1999 shows 
that the veteran complained of chronic dyspnea and low back 
pain.  He was not accompanied.  He was said to walk in a 
crouched position and had an unsteady gait.  He had dyspnea 
at rest.  His gait was halting and unsteady.  The examiner 
noted chronic dyspnea, which would increase with walking or 
other physical activity.  The veteran would use a motor cart 
for transportation.  It was noted that he was able to walk 
without the assistance of another person.  The diagnoses 
included chronic obstructive pulmonary disease; hypertension; 
coronary artery disease; and degenerative joint disease with 
chronic low back pain.  The examiner indicated that daily 
skilled services were not indicated.  

Upon VA examination in September 2000, the veteran arrived at 
the clinic unaccompanied and by way of a scooter, as he lived 
nine blocks from the clinic.  He reported that he was trying 
to get an increased disability evaluation so that he could 
get additional health care.  From 9:00 PM to 9:00 AM, he 
spent 9 hours in bed.  From 9:00 AM to 9 PM, he spent 1 to 4 
hours in bed.  He appeared well nourished, had clean clothes, 
wore a beard, and had lost all but one of his teeth.  He was 
coughing constantly and smelled of cigarette smoke.  He would 
get up from a chair with mild difficulty and would walk 
unaided, without staggering.  He had excellent grip strength 
in the hands, but moderate strength in the upper arms with 
questionable effort.  He could walk well and had no 
significant atrophy.  He was unable to do deep knee bends, 
with questionable effort.  The veteran's main limitation on 
walking was said to be his chronic obstructive pulmonary 
disease.  He had mild range of motion in the lower back, 
again with questionable effort.  He reported difficulty 
holding urine when he felt the need to void.  He felt only 
significant dizziness when drinking.  He would spend most of 
his day sitting on the front porch and would go to the store, 
which was about 11/2 blocks away, on his scooter.  The examiner 
indicated that the veteran was able to walk without 
assistance of another person approximately one block.  The 
veteran was able to leave his home daily to buy cigarettes 
and beer.  The veteran did not require aids for ambulation, 
except the use of his scooter for going far (noted to be 1/4 
block) due to his shortness of breath.  The diagnoses 
included chronic obstructive pulmonary disease; tobacco 
abuse; alcohol abuse; coronary artery disease status post 
myocardial infarction; congestive heart failure; degenerative 
joint disease; and hypertension.  The examiner indicated that 
daily skilled services were not indicated.

The Board finds that the veteran does not meet or nearly 
approximate the criteria for  special monthly compensation 
based on the need for regular aid and attendance.  The 
competent medical evidence does not show that his service-
connected low back disorder has resulted in the need of the 
regular aid and attendance of another person.  In fact, both 
the October 1999 and the September 2000 examination reports 
show that the veteran presented for evaluation unaccompanied, 
with the use of his motor cart.  In both instances, it was 
noted that daily skilled services was not indicated.  
Additionally, the most recent examination report showed that 
the veteran was able to walk without assistance of another 
person approximately one block, and that he would leave his 
home daily to buy cigarettes and beer.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly compensation by reason of being in need of 
aid and attendance.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
C.F.R. §§ 3.102, 4.3 (2002).  

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected  
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and  
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate  
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A.  § 1114(s); 38 C.F.R. § 
3.351(d).

Regarding the criteria necessary for housebound status, the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine with chronic low back strain is evaluated 
as 40 percent disabling.  He does not have a single, 
permanent service-connected disability rated 100 percent 
disabling; therefore, he does not meet the legal criteria for 
payment of compensation at the housebound rate under that 
criterion.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Furthermore, as detailed above, he spends much of 
his day on his front porch and makes daily trips to the store 
for beer and cigarettes.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

